Case 1:19-cv-00083-LEW Document 18 Filed 05/21/19 Page 1 of 12                    PageID #: 150




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


JESSICA L. FAGRE, as the Personal
Representative of the Estate of
AMBROSHIA E. FAGRE,
                                                    Docket No.: 1:19-cv-00083-LEW
               Plaintiff,

                      v.

SCOTT W. IRELAND et al.

               Defendants.


                              DEFENDANT JEFFREY PARKS’S
                              ANSWER TO THE COMPLAINT

       Defendant Jeffrey Parks answers the Complaint (Docket #1) as follows:

       1.      Defendant Parks admits that the Plaintiff brought a civil rights and wrongful death

action against the Defendants. Defendant Parks otherwise denies the allegations in this

paragraph.

                                          I.     PARTIES

       2.      Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       3.      Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       4.      Admitted.

       5.      Admitted.

       6.      Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.



                                                    1
Case 1:19-cv-00083-LEW Document 18 Filed 05/21/19 Page 2 of 12                   PageID #: 151




                                 II.    STATEMENT OF FACTS

       7.      Defendant Parks admits that, on February 10, 2017, he and Scott Ireland fired

shots at the driver of a vehicle in which Ambroshia E. Fagre was a passenger, and otherwise

denies the allegation.

       8.      Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       9.      Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       10.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       11.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       12.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       13.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       14.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       15.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       16.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       17.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.
                                                    2
Case 1:19-cv-00083-LEW Document 18 Filed 05/21/19 Page 3 of 12                   PageID #: 152




       18.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       19.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       20.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       21.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       22.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       23.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       24.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       25.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       26.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       27.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       28.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.




                                                    3
Case 1:19-cv-00083-LEW Document 18 Filed 05/21/19 Page 4 of 12                   PageID #: 153




       29.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       30.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       31.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       32.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       33.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       34.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       35.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       36.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       37.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       38.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       39.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.




                                                    4
Case 1:19-cv-00083-LEW Document 18 Filed 05/21/19 Page 5 of 12                   PageID #: 154




       40.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       41.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       42.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       43.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       44.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       45.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       46.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       47.     Admitted.

       48.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       49.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       50.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       51.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.



                                                    5
Case 1:19-cv-00083-LEW Document 18 Filed 05/21/19 Page 6 of 12                    PageID #: 155




       52.     Admitted.

       53.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       54.     Admitted.

       55.     Admitted.

       56.     Defendant Parks admits that he moved behind his cruiser, but denies that he did

so after the Durango started moving.

       57.     Denied.

       58.     Trooper Parks admits that he fired several rounds at the driver of the Durango,

and otherwise denies this allegation.

       59.     Denied.

       60.     Denied.

       61.     Denied.

       62.     Denied.

       63.     Denied.

       64.     Denied.

       65.     Admitted.

       66.     Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

       67.     Denied.

       68.     Admitted.

       69.     Admitted.

       70.     Admitted.



                                                    6
Case 1:19-cv-00083-LEW Document 18 Filed 05/21/19 Page 7 of 12                     PageID #: 156




          71.   Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

          72.   Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

          73.   Admitted.

                                     CLAIMS FOR RELIEF

                                       Count One
  Excessive Force, Pursuant to 42 U.S.C. § 1983, Fourth Amendment of the United States
                Constitution as to Defendants Parks, Ireland, and Brown

          74.   Defendant Parks incorporates his responses to all previous paragraphs as if stated

herein.

          75.   Denied.

          76.   Denied.

          77.   Denied.

          78.   Denied.

          79.   Denied.

          80.   Denied.

          81.   Denied.

          82.   Denied.

          83.   Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

          84.   Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.

          85.   Denied.

          86.   Denied.

                                                     7
Case 1:19-cv-00083-LEW Document 18 Filed 05/21/19 Page 8 of 12                     PageID #: 157




                                        Count Two
    Excessive Force, Pursuant to 5 M.R.S. § 4682 and Article 1 § 5 of the State of Maine
                 Constitution as to Defendants Parks, Ireland, and Brown

          87.   Defendant Parks incorporates his responses to all previous paragraphs as if stated

herein.

          88.   Denied.

          89.   Denied.

                                        Count Three
 Failure to Provide Police Protection Against Defendants Ireland, Parks, and Brown under
                   the 14th Amendment of the United States Constitution

          90.   Defendant Parks incorporates all previous paragraphs as if stated herein.

          91.   Denied.

          92.   Denied.

          93.   Denied.

          94.   Denied.

          95.   Denied.

                                        Count Four
                  Negligence Against Defendants Ireland, Parks, and Brown

          96.   Defendant Parks incorporates his responses to all previous paragraphs as if stated

herein.

          97.   Defendant Parks admits that Plaintiff provided to the Maine State Police a

document purporting to be a Notice of Tort Claim, and otherwise denies the allegations of this

paragraph.

          98.   The allegations of this paragraph state a conclusion of law, to which no response

is required. To the extent a response is required, Defendant Parks lacks knowledge or




                                                     8
Case 1:19-cv-00083-LEW Document 18 Filed 05/21/19 Page 9 of 12                       PageID #: 158




information sufficient to form a belief as to the truth of the allegations made in this paragraph

and therefore denies them.

          99.     Denied.

          100.    Denied.

          101.    Denied.

          102.    Denied.

          103.    Denied.

                                          Count Five
                     Wrongful Death, Pursuant to 18-A M.R.S.A. § 2-804 as to
                            Defendants Parks, Brown, and Ireland

          104.    Defendant Parks incorporates his responses to all previous paragraphs as if stated

herein.

          105.    Defendant Parks admits that Plaintiff provided to the Maine State Police a

document purporting to be a Notice of Tort Claim, and otherwise denies the allegations of this

paragraph.

          106.    Denied.

          107.    This paragraph requires no response as it does not allege any facts. To the extent

a response is require, Defendant Parks denies the allegations of this paragraph.

                                             Count Six
                    Wrongful Death – Conscious Pain and Suffering Pursuant to
                 18-A M.R.S.A. § 2-804 as to Defendants Ireland, Parks, and Brown

          108.    Defendant Parks incorporates his responses to all previous paragraphs as if stated

herein.

          109.    Defendant Parks lacks knowledge or information sufficient to form a belief as to

the truth of the allegations made in this paragraph and therefore denies them.



                                                       9
Case 1:19-cv-00083-LEW Document 18 Filed 05/21/19 Page 10 of 12                        PageID #: 159




       110.    This paragraph requires no response as it does not allege any facts. To the extent

a response is require, Defendant Parks denies the allegations of this paragraph.

                                V.      REQUEST FOR RELIEF

       111.    Defendant Parks denies that Plaintiff is entitled to any of the relief set forth in this

paragraph.

                                  AFFIRMATIVE DEFENSES

       1.      The complaint fails to state a claim for which relief may be granted.

       2.      Plaintiff’s claims against Defendant Parks are barred by qualified immunity.

       3.      Plaintiff’s claims against Defendant Parks are barred by one or more of the

immunities set forth in 14 M.R.S. § 8111, including discretionary function immunity (14 M.R.S.

§ 8111(1)(C)) and intentional act immunity (14 M.R.S. § 8111(1)(E)).

       4.      The decedent was not seized by Defendant Parks through means intentionally

applied.

       5.      Defendant Parks’s actions do not shock the conscience.

       6.      Plaintiff failed to comply with the notice requirements of 14 M.R.S. § 8107.

       7.      The damages sought were the proximate result of the sole or comparatively

greater fault of the decedent, which bars or reduces the claims.

       8.      The decedent’s injuries resulted solely and exclusively from the acts of third

parties, over which Defendant Parks had no control.

       9.      The decedent’s alleged injuries were proximately caused by an independent and

efficient intervening cause, and not by any conduct of Defendant Parks.

       10.     Any damages attributable to Defendant Parks are subject to the caps set forth in

the Maine Tort Claims Act, including 5 M.R.S. § 8104-D and 5 M.R.S. § 8105.



                                                     10
Case 1:19-cv-00083-LEW Document 18 Filed 05/21/19 Page 11 of 12                   PageID #: 160




       WHEREFORE, Defendant Parks requests that this Court dismiss the complaint, enter

judgment in the Defendant’s favor, and award Defendant his costs.

Dated: May 21, 2019                        AARON M. FREY
                                           Attorney General

                                           /s/ Jonathan R. Bolton
                                           JONATHAN R. BOLTON
                                           Assistant Attorney General
                                           Office of the Attorney General
                                           6 State House Station
                                           Augusta, ME 04333-0006
                                           Tel. (207) 626-8800
                                           jonathan.bolton@maine.gov


                                           Attorney for Defendant Jeffrey Parks




                                                 11
Case 1:19-cv-00083-LEW Document 18 Filed 05/21/19 Page 12 of 12                    PageID #: 161



                                CERTIFICATE OF SERVICE

       I certify that on May 21, 2019, I electronically filed the above document with the Clerk of

Court using the CM/ECF system, which will send notification of this filing to counsel for all

parties of record.



                                             /s/ Jonathan R. Bolton
                                             Jonathan R. Bolton
                                             Assistant Attorney General
                                             Office of the Attorney General
                                             6 State House Station
                                             Augusta, ME 04333-0006
                                             Tel. (207) 626-8800
                                             jonathan.bolton@maine.gov
